Order entered June 10, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00682-CV

                            IN RE KAREN NEWSOM, Relator

                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 219-50697-2008

                                          ORDER
                       Before Justices Lang-Miers, Evans and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE